fir r,r•R                                                08/18/2021



                                                                                         Case Number: DA 21-0320
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                        DA 21-0320


THOMAS ALVARADO,                                                              FILED
            Petitioner and Appellant,                                         AUG 1 8 2021
                                                                            Bovven
                                                                         CItbnc of Greenwood
      v.                                                                     StateSupremo
                                                                                   of      Court
                                                                  ORDER               Montana


CORRECTIONAL CORPORATION OF
AMERICA,et al.,

            Defendants and Appellees.


      This Court reviews briefs to ensure compliance with Rule 10 of the Montana
Rules of Appellate Procedure. After reviewing the Appellant's opening brief filed on
August 17, 2021, this Court has deterrnined that the brief does not comply with the Rule
and must be resubmitted.
      M.R. App. P. 10(2) requires copies of all papers filed to be served on all other
parties to the appeal or review. The brief does not identify opposing counsel or indicate
that the brief was served on opposing counsel. Appellant must identify opposing counsel,
and the brief and all future papers that are filed must be served on opposing counsel.
      Appellant's brief did not contain a certificate of service. Therefore, the brief does
not comply with M.R. App. P. 10(4). Appellant must serve opposing counsel and provide
certification of service, including the identity of opposing counsel and the address at
which opposing counsel was served.
       M.R. App. P. 10(7)(e)(i) permits this Court to require the redaction of additional
information. We require the Appellant's revised brief to remove the full Social Security
Number and date of birth of Appellant, currently located on page 12 of the Appellant's
brief. Accordingly,
      IT IS ORDERED that the signed original of the referenced brief be returned for
revisions necessary to comply with the specified Rule;
      IT IS FURTHER ORDERED that a signed original of the revised brief ordered
herein be filed within ten (10) days of the date of this Order with the Clerk of this Court
and that one copy of the revised brief be served on each counsel of record;
      IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
      IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing ofthe revised brief.
       The Clerk of this Court is directed to mail a true copy of this Order to Appellant
and to mail a true copy ofthis Order to all counsel upon whom the brief was served.
       DATED this 18th day of August, 2021.
                                                        For the Court,




                                                                       Justice